392 U.S. 919
88 S.Ct. 2257
20 L.Ed.2d 1381
Willie Israel ALDERMAN et al., petitioners,v.UNITED STATES.
No. 133.
Supreme Court of the United States
June 17, 1968

1
The motion of the United States to modify our order of January 29, 1968, 390 U.S. 136, 88 S.Ct. 752, 19 L.Ed.2d 962, is restored to the calendar for reargument at the 1968 Term. Counsel are requested to include among the issues to be discussed in briefs and oral arguments the following:


2
(1) Should the records of the electronic surveillance of      petitioner Alderisio's place of business be subjected to in      camera inspection by the trial judge to determine the      necessity of compelling the Government to make disclosure of      such records to petitioners, and if so to what extent?


3
(2) If in camera inspection is authorized or ordered, by what      standards (for example, relevance and considerations of injury to persons or to reputations) should the      trial judge determine whether the records are to be turned      over to petitioners?


4
(3) What standards are to be applied in determining whether      each petitioner has standing to object to the use against him      of the information obtained from the electronic surveillance      of petitioner Alderisio's place of business? More      specifically, does petitioner Alderisio have standing to      object to the use of any or all information obtained from      such electronic surveillance whether or not he was present on      the premises or party to a particular overheard conversation?      Also, does petitioner Alderman have standing to object to the      use against him of any or all information obtained from the      electronic surveillance of petitioner Alderisio's business      establishment?


5
Mr. Justice MARSHALL took no part in the consideration or decision of this order.